Title: To James Madison from David Bailie Warden, 18 August 1810
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 18 august, 1810.
General armstrong having informed me verbally of the appointment of Mr. Russell as Charge d’affaire, and having, at the same time intimated, that he is sooner, or later, to replace me as Consul, I feel myself obliged to address you again on this subject, still cherishing the hope that you will be pleased to continue me in my present, or in some other Official situation at Paris. I am conscious of having performed my duties as public agent, and if any charge of improper conduct has been made against me, I shall be able to prove that it was prompted by falsehood and intrigue: for I have felt a species of enthusiasm, under the guidance of justice and probity, in being as useful as possible to every american who has asked my aid, or mediation; and this feeling has been increased by the consideration that I am but a Citizen, and not a native of the United States.
General Armstrong having several [times] informed me, that he had written to you in my favor, and described me as worthy of this trust, I flattered myself that I would be allowed to remain in my present Situation. In the defence of Prize-Causes, I have been, during two years, as I am at present, actively and zealously employed, and I have reason to believe, that the Americans generally who have known me at Paris, are pleased with my official, as well as private conduct. My views have not been directed to pecuniary purposes. Contrary to commercial usage, I have in no case asked, nor received a Commission, for any Prize-Cause committed to my care, or management; and I have advanced Monies for the prosecution of Claims, which, as a public Agent, I could not see adjudged without a defense. My numerous Memoirs, many of which are printed, afford a proof of this. The warmest wish of my heart is to have time and opportunity to give proofs of my attachment to the United States, and zeal for her Interests. With this view, I have written and published many memoirs since my arrival at Paris; and I have taken notes for communications relating to american Prize-Causes, and commercial subjects in relation to the united States, which, I hope, will be acceptable to you, and useful to the American Merchant. As a specimen of industry, and proof of my acquaintance with that species of information necessary to a person charged with the defence of Prize Causes, I have the honor to present you copies of my memoirs in the case of the Ocean, the Whampoa, Governor Gore, Roboreus[,] James Cook, Perseverance &c. I am, Sir, with great respect—Your Most obedt and very humble Servt
David Bailie Warden
